DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, as originally filed, does not provide support or disclosure for the newly recited claim limitations (e.g. nitrate, ammonium, or urea).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN 106588387 A).
In regard to claim 1, Ding discloses a fertilizer composition (e.g. flower fertilizer) [Abstract], wherein the fertilizer composition is a liquid fertilizer [Abstract] comprising Chinese medicine extracting liquid (e.g. water and extracted components; e.g. aqueous mixture) [Paragraph 0004], and a nitrogen fertilizer (e.g. urea) [Paragraph 0004], and the protocatechuic acid is present ranging from 0.47-0.49 parts [Paragraph 0004]. Wherein the liquid fertilizer, as a whole comprises 43.8 – 46.76 parts, the protocatechuic acid is present in amounts ranging from 1.48 – 1.64% at each endpoint. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	In regard to claims 6-7, Ding discloses a fertilizer composition further comprising phosphorous and potassium in the form of potassium dihydrogen phosphate [Paragraph 0004]. The reference does not disclose iron, copper, zinc, manganese and magnesium and therefore the molality of the protocatechuic is considered to meet the limitation wherein the molality of the protocatechuic acid is at least 2 times higher than molality of iron, copper, zinc, manganese, and magnesium combined.

	In regard to claim 26, Ding discloses a fertilizer composition further comprising agricultural byproduct (e.g. leek, purple cabbage) [Paragraph 0004].

	In regard to claim 27, Ding discloses a fertilizer composition comprising a nitrogen fertilizer in the form of urea [Paragraph 0004].
Response to Arguments
Applicant argues new claim 27 is supported, for example, in paragraph [0026] of the specification which recites “in some embodiments, fertilizer compositions further comprises nitrogen, phosphorous, or potassium […], or any combination thereof.” However, this generic recitation of a fertilizer comprising nitrogen does not provide support for “wherein the nitrogen fertilizer comprises nitrate, ammonium, or urea, or a combination thereof”, as recited in new claim 27. There are a vast number of materials that fall within the general recitation “nitrogen fertilizer”. These could include inorganic and organic nitrogen fertilizers. “Nebraska.gov” lists dozens of “Nitrogen products” [Pgs. 1-2]. “Grow-it-organically” lists 8 types of organic nitrogen fertilizers [Pgs. 3-4]. This is, of course, not an exhaustive list of every known nitrogen fertilizer. The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 [MPEP 2163.05 II]

Applicant’s arguments, filed 05/18/2022, with respect to rejection(s) of the claim(s) based on the Liao and Romero references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments necessitated the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nebraska Department of Agriculture. "Fertilizer Codes" 07 Sep 2015
Grow it Organically. "Organic Nitrogen Fertilizers" 28 Oct 2011 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        June 17, 2022